Citation Nr: 0114267	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  96-46 717	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder.


FINDINGS OF FACT

1.  The veteran had active service from August 1966 to 
November 1969.

2.  On April 17, 2001 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Phoenix, 
that the veteran died on December [redacted], 2000.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, 
this appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
J. F. Gough
Member, Board of Veterans' Appeals

 



